[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11436                ELEVENTH CIRCUIT
                                   Non-Argument Calendar           NOVEMBER 29, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 8:09-cr-00539-RAL-TGW-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus

MARIANO VELASQUEZ-DIAZ,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (November 29, 2010)

Before CARNES, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Mariano Velasquez-Diaz appeals his sentence of imprisonment for 30

months for one count of conspiring to transport illegal aliens for financial gain, 8
U.S.C. §§ 1324(a)(1)(A)(v)(I), (B)(1), two counts of transporting illegal aliens for

financial gain, id. §§ 1324(a)(1)(A)(ii), (B)(i), and one count of entering the

United States unlawfully, id. §§ 1325(a)(1), 1329. Velasquez-Diaz challenges the

enhancement of his sentence for reckless endangerment, U.S. Sentencing

Guidelines Manual § 2L1.1(b)(6) (2009), and the admission of hearsay evidence at

his sentencing hearing. We affirm.

      Velasquez-Diaz argues that the admission of hearsay violated his right of

confrontation, but he acknowledges that his argument is foreclosed by our

decision in United States v. Cantellano, 430 F.3d 1142, 1146 (11th Cir. 2005).

We held in Cantellano that the right of confrontation does not extend to sentencing

proceedings. Id. The district court did not err by admitting hearsay evidence

during Velasquez-Diaz’s sentencing proceeding.

      Velasquez-Diaz also argues that the evidence did not support an

enhancement for reckless endangerment, but we disagree. A district court may

enhance a sentence by two levels if the defendant created, either intentionally or

recklessly, a substantial risk of death or serious bodily injury to an alien whom he

smuggled or transported. United States v. Caraballo, 595 F.3d 1214, 1230 (11th

Cir. 2010). The district court found that Velasquez-Diaz endangered aliens who

paid him to transport them from Arizona to Florida, and we may not disturb that

                                          2
finding of fact unless we are “left with a definite and firm conviction that a

mistake has been committed.” United States v. Rodriguez-Lopez, 363 F.3d 1134,

1136 (11th Cir. 2004). The record establishes that Velasquez-Diaz instructed his

cohorts to engage the child safety locks in vans to ensure that none of the illegal

aliens escaped the vans without paying for their transportation, and those vans

were overloaded to the extent that aliens were forced to sit in the floorboard and

on unsecured objects in the cargo area. These conditions would have made it

difficult for the illegal aliens to extricate themselves or avoid injury in the event of

an accident. We cannot say that the district court clearly erred.

       We AFFIRM Velasquez-Diaz’s sentence.




                                           3